This was a suit by appellant to set aside an award of damages against it in favor of appellees for the death of Paul Loyd, son of appellees P. S. Loyd and Mrs. Lela Loyd, his wife, made by the Industrial Accident Board under the Workmen's Compensation Law (articles 5246 — 1 to 5246 — 91, Vernon's Statutes), in which judgment was rendered in favor of appellees.
The record sent to this court is without a statement of facts, and appellant *Page 283 
assigns as error entitling it to a reversal of the judgment the fact that the trial court failed to comply with its request that he "state in writing the conclusions of fact found by him separately from the conclusions of law," and file same with the clerk within 10 days after the expiration (on January 31, 1925) of the term of the court at which the judgment was rendered. It appears in the record that the judge undertook to make such a statement, but that same was not filed until March 5, 1925, which was more than 30 days after the end of the term. It seems to be settled that, "after 10 days have elapsed from the adjournment of the court, the power of the trial judge to file conclusions of fact and law ceases," without reference to whether there was a reason (and in this case it seems from the judge's qualification of the bill of exceptions there was one) for delaying the filing of the statement beyond that time or not. Articles 1989 and 2075, Vernon's Statutes; Oil Co. v. Lumber Co. (Tex.Civ.App.) 162 S.W. 1183, and authorities there cited; Sands v. Lemmerhirt (Tex.Civ.App.) 262 S.W. 125; Robison v. Galloway, 278 S.W. 282, decided by this court October 29, 1925, and not [officially] yet reported; Osborne v. Ayers (Tex.Civ.App.)32 S.W. 73; Love v. Rempe (Tex.Civ.App.) 44 S.W. 681. The contention presented by the assignment is sustained, and the judgment will be reversed, and the cause will be remanded to the court below for a new trial.